DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	This action is in reply to the amendments filed on 07/19/2022.
•	Claims 1-4 and 6-7 have been amended and are hereby entered.
•	Claims 8-11 have been added.
•	Claim 5 has been canceled.
•	Claims 1-4 and 6-11 are currently pending and have been examined. 
•	This action is made FINAL.

Response to Arguments
Applicant’s arguments filed July 19, 2022 have been fully considered but they are not persuasive.
The Examiner is withdrawing the drawing objections due to Applicant’s amendments.
The Examiner is withdrawing the specification objections due to Applicant’s amendments.
The Examiner is withdrawing the claim interpretation.
The Examiner is withdrawing the 35 USC § 112 rejections.
New claim objections have been entered due to Applicant’s amendments.
New objections to the specification have been entered due to Applicant’s amendments.
New 35 USC § 112 rejections have been entered due to Applicant’s amendments.
Applicant’s arguments with respect to 35 USC § 101 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on page 9, that the claimed subject matter does not recite any of the judicial exceptions enumerated in the 2019 PEG, the Examiner respectfully disagrees.  The Applicant further argues that the claimed subject matter relates to controlling access permission data by performing a predetermined process that includes updating resources associated with one or more of a plurality of users.  The argument is not persuasive.  As discussed in the 101 rejection below, the claimed inventions allow authenticating users based on verifying user signatures and performing a predetermined process (see Specification of the instant application at para. [0020], describing a predetermined process as for example withdrawal from an account).  Furthermore, the Specification at [0002]-[0004] discloses “there is a consideration regarding a hijacking of user terminals and financial service providers,” and “there is a possibility that transactions contributed by a large number of people, such as crowdfunding and bill splitting apps, will be conducted through financial service providers in the future.”  Furthermore, the Specification at [0020], describes a predetermined process as for example withdrawal from an account).  The specification and claims focus on an improvement to authenticating a plurality of users to update a resource associated with the plurality of users, which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behavior, and is therefore an abstract idea.
The claims are not patent eligible.
Applicant’s arguments with respect to 35 USC § 103 have been fully considered and are not persuasive.  
Regarding Applicant’s argument on pages 10-12, that the cited art of record does not teach “the successful signature verification affixed to the authentication response represents a confirmation of a write access to a resource associated with each user of the plurality of users by executing the predetermined process,” the Examiner respectfully disagrees.  As discussed in the 103 rejection below, Kulkarni discloses the successful verification represents a confirmation of an access to a resource associated with each user of the plurality of users by executing the predetermined process at least at [00056]-[0057] and [0079], disclosing that the system receiving user response, for example, receiving approval when the user selects “Approve” on user device, and that a transaction may be a withdrawal from an account, and that processing transaction when all users submit approval on their own respective devices.  The Examiner is interpreting processing a transaction after all users have selected “Approve” as a representation of a confirmation of an access to a resource associated with each user by executing the predetermined process.  And, Palacio discloses a successful signature verification affixed to the authentication response at least at [0009], disclosing that the customer opens the Bank Of America mobile app, and is presented with details of the transaction, and his mobile device has been configured to sign transactions, and the app includes the signature functionality, clicking approve will add the consumer's private signature to the transaction, which is then sent back to Bank of America, and the bank uses their verification key to check that the transaction signature is valid, accepts the signed transaction, and executes it.  See at least [0009].  In view of the 112b rejection, the Examiner is interpreting the authentication response as having a signature that is successfully verified affixed to it.  And, Smith teaches a write access at least at [0086], disclosing an API fingerprint data is generated, and the native app (on the same mobile device or being executed on a mobile device of a different customer) may use the API fingerprint data to login to a website and to enable read and write access to secure data.  The cited art of record therefore teaches this limitation.
Applicant further argues on page 12 that those skilled in the art would not be motivated to modify Kulkarni using the teachings of Palacio.  The Examiner respectfully disagrees.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, from the teaching of Palacio, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Kulkarni using the teachings of Palacio in order to improve security and reduce fraud in electronic transactions (see Palacio at least at [0003]-[0005]).
For the reasons above, Applicant’s arguments are not persuasive. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: the lack of antecedent basis for the claimed limitation of “a writer access” (see claim 2).  Was “a write access” meant to be claimed in claim 2?
Appropriate correction is required.

Claim Objections
Claim 3 objected to because of the following informalities: 
Claim 3 ends with the recitation of “wherein the confirmation request,”.  Claim 3 is grammatically incorrect because it does not end with a period.  Furthermore, the claim is grammatically incorrect because there is not described about the confirmation request after the recitation of “wherein the confirmation request,”.  Was this limitation meant to be omitted?  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4, 6, 8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitations of "the successful signature verification affixed to the authentication response" in lines 15-16.  Although the Specification describes a signature affixed to an authentication response (for example at para. [0009]), the Specification is devoid of any disclosure of affixing a verification to an authentication response.  The Examiner fails to find support in the specification for this feature, and therefore, it is new matter.  
Claim 6 has similar limitations found in claim 1 above, and therefore is rejected by the same rationale.
Regarding claim 4, claim 4 recites “a request for transmitting the execution request affixed with the signature.”  Although the Specification describes a signature affixed to an authentication response (for example at para. [0009]), the Specification is devoid of any disclosure of affixing a verification to an execution request.  The Examiner fails to find support in the specification for this feature, and therefore, it is new matter.  
Claims 8 and 10 are rejected due to their dependency to a rejected claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6, 8, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the successful signature verification affixed to the authentication response" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim.  Although a successful signature verification is previously recited in the claim, there is no antecedent basis for a successful signature verification that is affixed to the authentication response – the only thing affixed to an authentication response in claim 1 is a user signature. 
Claim 6 has similar limitations found in claim 1 above, and therefore is rejected by the same rationale.
Regarding claim 4, claim 4 recites the limitation “the execution request affixed with the signature.”  Although an execution request is previously recited, there is a lack of antecedent basis for an execution request affixed with a signature.  Therefore there is insufficient antecedent basis for this limitation in the claim.
Claims 8 and 10 are rejected due to their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 6-11 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 2, 3, 6, and 7 are directed to a system (claim 1) and an apparatus (claims 2, 3, and 6-7).  Therefore, on its face, each independent claim 1, 2, 3, 6, and 7 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 2, 3, 6, and 7 recite, in part, a system and an apparatus of organizing human activity.  Claim 1 recites transmitting to each user an authentication request requesting authentication for executing a predetermined process, wherein the predetermined process includes updating resources associated with the plurality of users; receiving, from each user, an authentication response affixed with a user signature associated with each user of the plurality of users; and performing the predetermined process with respect to each user of the plurality of users based on a successful signature verification for each user of the plurality of users, wherein the successful signature verification affixed to the authentication response represents a confirmation of an access to a resource associated with each user of the plurality of users by executing the predetermined process.
Claim 6 has similar limitations found in claim 1.
Claim 2 recites a service providing device providing services to a plurality of users, the service providing device comprising: receiving an authentication response affixed with a user signature from each user of a plurality of users who received an authentication request requesting authentication for executing a predetermined process, wherein the predetermined process includes updating resources associated with the plurality of users; transmitting an execution request to a system executing the predetermined process so that the predetermined process is executed with respect to each user of a plurality of users upon successful signature verification for all the plurality of users, wherein the successful signature verification represents a confirmation of an access to a resource associated with each user of the plurality of users by executing the predetermined process.
Claim 7 has similar limitations found in claim 2.
Claim 3 recites a service providing device providing services to a plurality of users, the service providing device comprising: receiving a confirmation request for each user of a plurality of users  from a system that verified a signed document that is affixed with a signature of each user of the plurality of users who authenticated to execute a predetermined process; wherein the verified signed document represents a confirmation of an access to a resource associated with each user of the plurality of users by executing the predetermined process; and transmitting an execution request to a system executing the predetermined process so that the predetermined process is executed with respect to each user of the plurality of users when the confirmation request is received with respect to all the plurality of users, wherein the confirmation request.
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers commercial and legal interactions (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows authenticating users based on verifying user signatures and performing a predetermined process (see Specification of the instant application at para. [0020], describing a predetermined process as for example withdrawal from an account), which is a commercial and legal interaction, specifically a commercial interaction of sales activities or behaviors.  The mere nominal recitation of a memory; and a processor coupled to the memory do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a memory; and a processor coupled to the memory and configured to perform claim functions and in communication with a user terminal of each user and in communication with a system; and a write access are recited at a high-level or generality (i.e., as a generic computer components performing generic computer functions of transmitting an authentication request, receiving an authentication response, and executing a predetermined process) such that it amounts to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (e.g., a computer network).-see MPEP 2106.05(h). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Generally linking the use of the judicial exception to a particular technological environment or field of use using generic computer components cannot provide an inventive concept.
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 4 and 8-11 simply helps to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-4 and 6-7 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0254659 (“Kulkarni”) in view of US 20180232735 A1 (“Palacio”), and in further view of US 20180267847 A1 (“Smith”).
Regarding claim 1, Kulkarni discloses a service providing system comprising: a memory; and a processor coupled to the memory and configured to execute a method comprising (See at least [0084]-[0085] and FIG. 1.  System includes multiple modules.  See at least [0020] and [0024]-[0025].): 
transmitting, to a user terminal of each user of a plurality of users, an authentication request requesting authentication for executing a predetermined process (Sending, to a user device, a request for a user to approve a transaction.  See at least [0056] and FIG. 4D and FIG. 4F.  The system allows multiple devices to be registered to provide approvals before the transaction is considered approved.  See at least [0079].),
wherein the predetermined process includes updating resources associated with the plurality of users (Transactions and/or activity types associated with the user's account (e.g., funds deposit, funds withdrawal, trade execution, address change).  See at least [0051].  See also [0057].  In view of the Specification of the instant application at [0028], the Examiner is interpreting the transaction types as the predetermined process.); 
receiving from the user terminal of each user of the plurality of users, an authentication response associated with each user of the plurality of users (The system receiving user response, for example, receiving approval when the user selects “Approve” on user device.  See at least [0056] and FIG. 4D.); and 
performing the predetermined process with respect to each user of the plurality of users based on a successful verification for each user of the plurality of users (Processing transaction when all users submit approval on their own respective devices.  See at least [0079].),
wherein the successful verification represents a confirmation of an access to a resource associated with each user of the plurality of users by executing the predetermined process (The system receiving user response, for example, receiving approval when the user selects “Approve” on user device.  See at least [0056] and FIG. 4D.  Transaction may be a withdrawal from an account.  See at least [0057].  Processing transaction when all users submit approval on their own respective devices.  See at least [0079].  The Examiner interprets processing a transaction after all users have selected “Approve” as a representation of a confirmation of an access to a resource associated with each user by executing the predetermined process.).

While Kulkarni discloses receive an authentication response associated with each user of the plurality of users, Kulkarni does not expressly disclose the authentication response is affixed with a user signature.  Furthermore, while Kulkarni discloses successful verification, Kulkarni does not expressly disclose the verification is signature verification.  Furthermore, while Kulkarni discloses a successful verification, Kulkarni does not expressly disclose a successful signature verification affixed to the authentication response.  Furthermore, while Kulkarni discloses an access to a resource, Kulkarni does not expressly disclose a write access to a resource.

However, Palacio discloses the authentication response affixed with a user signature (User mobile device configured to sign transactions.  App on the user mobile device includes signature functionality.  When the user clicks approve, the transaction request is sent to then bank with the user signature.  See at least [0008]-[0009].);
the verification is signature verification (The customer opens the Bank Of America mobile app, and is presented with details of the transaction. Because his mobile device has been configured to sign transactions, and the app includes the signature functionality, clicking approve will add the consumer's private signature to the transaction, which is then sent back to Bank of America. The bank uses their verification key to check that the transaction signature is valid, accepts the signed transaction, and executes it.  See at least [0009]);
a successful signature verification affixed to the authentication response (The customer opens the Bank Of America mobile app, and is presented with details of the transaction. Because his mobile device has been configured to sign transactions, and the app includes the signature functionality, clicking approve will add the consumer's private signature to the transaction, which is then sent back to Bank of America. The bank uses their verification key to check that the transaction signature is valid, accepts the signed transaction, and executes it.  See at least [0009].  See also [0012].  In view of the 112b rejection, the Examiner interprets the authentication response as having a signature that is successfully verified affixed to it.).
From the teaching of Palacio, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the authentication response of Kulkarni to be affixed with a user signature, as taught by Palacio, and to modify the verification of Kulkarni to verify a signature, using the signature verification technique taught by Palacio, in order to improve security and reduce fraud in electronic transactions (see Palacio at least at [0003]-[0005]).

While Kulkarni discloses an access to a resource, Kulkarni does not expressly disclose a write access to a resource.

However, Smith discloses a write access to a resource (Once the API fingerprint data is generated, the native app (on the same mobile device or being executed on a mobile device of a different customer) may use the API fingerprint data to login to a website and to enable read and write access to secure data. For example, responsive to receiving a user command, such as a command to transfer funds between two accounts, the native app sends transaction data to the website to cause modification of the secure data to effectuate the user command. As further described herein, the transaction data includes information such as a first account number and a second account number in addition to a command to transfer a particular amount of money from the first account to the second account.  See at least [0086].  See also [0132], disclosing the command includes a transaction to be performed on the secured data stored by the website, for example, the user command may include a command to pay a bill, a command to perform a withdrawal, a command to perform a deposit, a command to transfer at least a portion of a balance from one account to another account.).
From the teaching of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the access of Kulkarni to be a write access, as taught by Smith, in order to improve user experience while maintaining security of data (see Smith at least at [0002]-[0003]).

Regarding claim 2, Kulkarni discloses a service providing device providing services to a plurality of users, the service providing device comprising: a memory; and a processor coupled to the memory and configured execute a method comprising (See at least [0084]-[0085] and FIG. 1.  System includes multiple modules.  See at least [0020] and [0024]-[0025].): 
receiving an authentication response from a user terminal of each user of a plurality of users who received an authentication request requesting authentication for executing a predetermined process (Sending, to a user device, a request for a user to approve a transaction.  See at least [0056] and FIG. 4D.  The system receiving user response, for example, receiving approval when the user selects “Approve” on user device.  See at least [0056] and FIG. 4D.),
wherein the predetermined process includes updating resources associated with the plurality of users (Transactions and/or activity types associated with the user's account (e.g., funds deposit, funds withdrawal, trade execution, address change).  See at least [0051].  See also [0057].  In view of the Specification of the instant application at [0028], the Examiner is interpreting the transaction types as the predetermined process.); and 
transmitting an execution request to a system executing the predetermined process so that the predetermined process is executed with respect to each user of a plurality of users upon successful verification for all the plurality of users (The system allows multiple devices to be registered to provide approvals before the transaction is considered approved.  Processing transaction when all users submit approval on their own respective devices.  See at least [0079].), 
wherein the successful verification represents a confirmation of an access to a resource associated with each user of the plurality of users by executing the predetermined process (The system receiving user response, for example, receiving approval when the user selects “Approve” on user device.  See at least [0056] and FIG. 4D.  Transaction may be a withdrawal from an account.  See at least [0057].  Processing transaction when all users submit approval on their own respective devices.  See at least [0079].  The Examiner interprets processing a transaction after all users have selected “Approve” as a representation of a confirmation of an access to a resource associated with each user by executing the predetermined process.).

While Kulkarni discloses receive an authentication response, Kulkarni does not expressly disclose the authentication response affixed with a user signature.  Furthermore, while Kulkarni discloses successful verification, Kulkarni does not expressly disclose the verification is signature verification.  Furthermore, while Kulkarni discloses an access to a resource, Kulkarni does not expressly disclose a writer access to a resource.

However, Palacio discloses the authentication response affixed with a user signature (User mobile device configured to sign transactions.  App on the user mobile device includes signature functionality.  When the user clicks approve, the transaction request is sent to then bank with the user signature.  See at least [0008]-[0009].);
the verification is signature verification (The customer opens the Bank Of America mobile app, and is presented with details of the transaction. Because his mobile device has been configured to sign transactions, and the app includes the signature functionality, clicking approve will add the consumer's private signature to the transaction, which is then sent back to Bank of America. The bank uses their verification key to check that the transaction signature is valid, accepts the signed transaction, and executes it.  See at least [0009]).
From the teaching of Palacio, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the authentication response of Kulkarni to be affixed with a user signature, as taught by Palacio, and to modify the verification of Kulkarni to verify a signature, using the signature verification technique taught by Palacio, in order to improve security and reduce fraud in electronic transactions (see Palacio at least at [0003]-[0005]).

While Kulkarni discloses an access to a resource, Kulkarni does not expressly disclose a writer access to a resource.

However, Smith discloses a writer access to a resource (Once the API fingerprint data is generated, the native app (on the same mobile device or being executed on a mobile device of a different customer) may use the API fingerprint data to login to a website and to enable read and write access to secure data. For example, responsive to receiving a user command, such as a command to transfer funds between two accounts, the native app sends transaction data to the website to cause modification of the secure data to effectuate the user command. As further described herein, the transaction data includes information such as a first account number and a second account number in addition to a command to transfer a particular amount of money from the first account to the second account.  See at least [0086].  See also [0132], disclosing the command includes a transaction to be performed on the secured data stored by the website, for example, the user command may include a command to pay a bill, a command to perform a withdrawal, a command to perform a deposit, a command to transfer at least a portion of a balance from one account to another account.).
From the teaching of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the access of Kulkarni to be a writer access, as taught by Smith, in order to improve user experience while maintaining security of data (see Smith at least at [0002]-[0003]).

Regarding claim 3, Kulkarni discloses a service providing device providing services to a plurality of users, the service providing device comprising: a memory; and a processor coupled to the memory and configured to execute a method comprising (See at least [0084]-[0085] and FIG. 1.  System includes multiple modules.  See at least [0020] and [0024]-[0025].): 
receiving a confirmation request for each user of a plurality of users from a system that verified each user of the plurality of users who authenticated to execute a predetermined process (Sending, to a user device, a request for a user to approve a transaction.  The system receiving user response, for example, receiving approval when the user selects “Approve” on user device.  See at least [0056] and FIG. 4D.),
wherein the verification represents a confirmation of an access to a resource associated with each user of the plurality of users by executing the predetermined process (The system receiving user response, for example, receiving approval when the user selects “Approve” on user device.  See at least [0056] and FIG. 4D.  Transaction may be a withdrawal from an account.  See at least [0057].  Processing transaction when all users submit approval on their own respective devices.  See at least [0079].  The Examiner interprets processing a transaction after all users have selected “Approve” as a representation of a confirmation of an access to a resource associated with each user by executing the predetermined process.); and 
transmitting an execution request to a system executing the predetermined process so that the predetermined process is executed with respect to each user of the plurality of users when the confirmation request is received with respect to all the plurality of users, wherein the confirmation request (The system allows multiple devices to be registered to provide approvals before the transaction is considered approved.  Processing transaction when all users submit approval on their own respective devices.  See at least [0079].).

While Kulkarni discloses verifying, Kulkarni does not expressly disclose verifying is a signed document that is affixed with a signature of a user.  Furthermore, while Kulkarni discloses a verification represents a confirmation, Kulkarni does not expressly disclose the verification is a verified signed document.  Furthermore, while Kulkarni discloses an access to a resource, Kulkarni does not expressly disclose a write access to a resource.

However, Palacio discloses verifying is a signed document that is affixed with a signature of a user (User mobile device configured to sign transactions.  App on the user mobile device includes signature functionality.  When the user clicks approve, the transaction request is sent to then bank with the user signature.  See at least [0008]-[0009].  The customer opens the Bank Of America mobile app, and is presented with details of the transaction. Because his mobile device has been configured to sign transactions, and the app includes the signature functionality, clicking approve will add the consumer's private signature to the transaction, which is then sent back to Bank of America. The bank uses their verification key to check that the transaction signature is valid, accepts the signed transaction, and executes it.  See at least [0009].  The transaction is an electronic message that contains electronic data including an added signature.  See at least [0013].  The Examiner interprets the transaction which is a message containing electronic data as a document.);
the verification is a verified signed document (The customer opens the Bank Of America mobile app, and is presented with details of the transaction. Because his mobile device has been configured to sign transactions, and the app includes the signature functionality, clicking approve will add the consumer's private signature to the transaction, which is then sent back to Bank of America. The bank uses their verification key to check that the transaction signature is valid, accepts the signed transaction, and executes it.  See at least [0009].  See also [0012].).
From the teaching of Palacio, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the verification of Kulkarni to verify a signature, using the signature verification technique taught by Palacio, in order to improve security and reduce fraud in electronic transactions (see Palacio at least at [0003]-[0005]).

While Kulkarni discloses an access to a resource, Kulkarni does not expressly disclose a write access to a resource.

However, Smith discloses a write access to a resource (Once the API fingerprint data is generated, the native app (on the same mobile device or being executed on a mobile device of a different customer) may use the API fingerprint data to login to a website and to enable read and write access to secure data. For example, responsive to receiving a user command, such as a command to transfer funds between two accounts, the native app sends transaction data to the website to cause modification of the secure data to effectuate the user command. As further described herein, the transaction data includes information such as a first account number and a second account number in addition to a command to transfer a particular amount of money from the first account to the second account.  See at least [0086].  See also [0132], disclosing the command includes a transaction to be performed on the secured data stored by the website, for example, the user command may include a command to pay a bill, a command to perform a withdrawal, a command to perform a deposit, a command to transfer at least a portion of a balance from one account to another account.).
From the teaching of Smith, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the access of Kulkarni to be a write access, as taught by Smith, in order to improve user experience while maintaining security of data (see Smith at least at [0002]-[0003]).

Claim 6 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.

Claim 7 has similar limitations found in claim 2 above, and therefore is rejected by the same art and rationale.

Regarding claim 8, the combination of Kulkarni, Palacio, and Smith discloses the limitations of claim 1, as discussed above, and Kulkarni further discloses the resource includes an account (The transaction processing module receives an indication that account activity has occurred (e.g., a funds transfer has been initiated to withdraw funds from the user's savings account).  See at least [0057].  See also [0060]-[0061].).

Regarding claim 9, the combination of Kulkarni, Palacio, and Smith discloses the limitations of claim 1, as discussed above, and Kulkarni further discloses the resource includes an account associated with the predetermined process (The transaction processing module receives an indication that account activity has occurred (e.g., a funds transfer has been initiated to withdraw funds from the user's savings account).  See at least [0057].  See also [0060]-[0061].).

Claim 10 has similar limitations found in claim 9 above, and therefore is rejected by the same art and rationale.

Claim 11 has similar limitations found in claim 9 above, and therefore is rejected by the same art and rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni in view of Palacio, in further view of Smith, and in further view of US 6957334 B1 (“Goldstein”).
Regarding claim 4, the combination of Kulkarni, Palacio, and Smith discloses the limitations of claim 2, as discussed above, and Kulkarni further discloses the authentication request (Sending, to a user device, a request for a user to approve a transaction.  See at least [0056] and FIG. 4D and FIG. 4F.  The system allows multiple devices to be registered to provide approvals before the transaction is considered approved.  See at least [0079].), 
and a request for transmitting the execution request to the system executing the predetermined process (Transaction request is sent to the system and processed.  See at least [0055]-[0057].).

While Kulkarni discloses an authentication request, Kulkarni does not expressly disclose the authentication request includes a request for affixing a signature of a service provider to the execution request.  Furthermore, while Kulkarni discloses the execution request, Kulkarni does not expressly disclose the execution request is affixed with the signature to the system.

However, Goldstein discloses the authentication request includes a request for affixing a signature of a service provider to the execution request; the execution request is affixed with the signature to the system (Guarantor adds digital signature to authentication document.  See at least col. 8, lines 12-32. The authentication document, when included with a digital signature, acts as a guarantee by the issuing entity (here, called a guarantor) that the user in possession of it has been authenticated.  See at least col. 3, lines 33-39.).
From the teaching of Goldstein, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the requesting unit of Kulkarni to affix a signature of a service provider to the execution request, as taught by Goldstein, in order to improve verification and guarantee of transactions conducted over a large-scale network such as the internet (see Goldstein at least at col. 2, lines 8-42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Open Banking, "Open Banking Guidelines for Read/Write Participants" dated May 2018, https://www.openbanking.org.uk/wp-content/uploads/Guidelines-for-Read-Write-Participants.pdf (hereinafter “Open Banking”) discloses read write acesss for banking participants (see Open Banking at least at § 2.1 Read Write Data Participants and § 5 Open Banking for Read/Write API Standards.
US 20110213857 A1 (“Philipeit”) discloses electronic signing of the data fields for which the relevant process participant had read and write access, insofar as the process participant has provided an appropriate signature keycode for a qualified or advanced electronic signature. “In this design, the data container is also designed with modules that can automatically bring about the verification of the electronic signature after the data container or data container instance has been opened by a process participant. This means that the modules with which the data container is designed can cause at least the data fields for which the relevant process participant had read and write access to automatically be signed electronically prior to the transmission of the data container or data container instance to the additional data processing device, insofar as the process participant has provided an appropriate signature keycode for this purpose, and that after the data container or data container instance has been opened by a process participant, the electronic signature can automatically be verified. Consequently, the integrity and authenticity of the process data are also verifiable and the identification or authentication of the signing process participant is possible, thereby ensuring legal certainty.” (see Philipeit at least at [0050]).
US 20180174227 A1 (“Pham”) discloses a system and method for placing a purchase order via sign to buy whereby clicking on a sign to buy button or similar button activates a biometric signature verification program that verifies the identity of the person making the purchase.
US 20060277123 A1 (“Kennedy”) discloses obtaining signatures of parties to a transaction.
US 20130148024 A1 (“Shin”) discloses a method comprises receiving an input from a consumer to initiate a transaction at a computing device, generating a request for approval of the transaction, receiving a response to the request for approval of the payment transaction, detecting a motion of the consumer by a sensor, processing the detected motion to generate a representation of the consumer's signature, and inserting an image of the consumer's signature into a predetermined data field associated with a record of the payment transaction. The request may include a payment transaction identifier and payment account information. The response may indicate whether the payment transaction was approved or denied.
US 20180260679 A1 (“Edwards”) discloses an exemplary process for electronically verifying visible information (e.g., a customer signature) entered into a POS terminal with a scalable vector formatted file representing visible information stored for a transaction card.
TechTarget Contributor, WhatIs.com, “DEFINITION document,” dated 2005 https://whatis.techtarget.com/definition/document (hereinafter “TechTarget”) discloses a document is “a form of information.  A document can be put into an electronic form and stored in a computer as one or more files.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        

/ELDA G MILEF/Primary Examiner, Art Unit 3694